DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 2, 5-7, 10-12, 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 6, 11 recites based on the state quantity and a pre-specified computation model, derive each of a short-term degradation probability of the battery degrading in a pre-specified short period, a medium-term degradation probability of the battery degrading in a medium period that is longer than the short period, and a long-term degradation probability of the battery degrading in a long period that is longer than the medium period; and evaluate degradation of the battery based on results of deriving the degradation probabilities, by: setting a higher weighting for a combined degradation probability for the short period and the medium period when a number of state quantities is smaller, the combined degradation probability being calculated from the long-term degradation probability, and setting a higher weighting for the short-term degradation probability when the number of state quantities is larger, the state quantities being used as data for learning of the computation model [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, 6, 11, Claim(s) 2, 5, 7, 10, 12, 15 recite(s) wherein the processor is configured to: in a case in which the number of state quantities is less than a pre-specified threshold, evaluate degradation of the battery based on the combined degradation probability for the Application No. New U.S. Patent Applicationshort period and the medium period that is calculated from the long-term degradation probability; and, in a case in which the number of state quantities is equal to or greater than the threshold, evaluate degradation of the battery based on the short-term degradation probability [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. processor; non-transitory storage medium);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquire state quantities of a battery; acquire the state quantity); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. of a battery mounted at a vehicle; the state quantities being used as data for learning of the computation model; from a sensor mounted at the vehicle). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. processor; non-transitory storage medium; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).

NOTE:  Examiner believes incorporating the limitations of claim 3, 4, 8, 9, 13, 14 into the independent claims practically applies the identified abstract idea and cures the 101 REJECTIONS.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOLLER ET AL .(US 2019/0212391) (hereinafter “KOLLER”).

With respect to Claim 1, 6, 11, KOLLER teaches:
acquire state quantities of a battery mounted at a vehicle (See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5); 
based on the state quantity and a pre-specified computation model, derive each of a short-term degradation probability of the battery degrading in a pre-specified short period, a medium-term degradation probability of the battery degrading in a medium period that is longer than the short period, and a long-term degradation probability of the battery degrading in a long period that is longer than the medium period (See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5); and 
evaluate degradation of the battery based on results of deriving the degradation probabilities, by: setting a higher weighting for a combined degradation probability for the short period and the medium period when a number of state quantities is smaller, the combined degradation probability being calculated from the long-term degradation probability, and setting a higher weighting for the short-term degradation probability when the number of state quantities is See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5).  

With respect to Claim 2, 7, 12, KOLLER teaches:
wherein 
the processor is configured to: 
in a case in which the number of state quantities is less than a pre-specified threshold, evaluate degradation of the battery based on the combined degradation probability for the Application No. New U.S. Patent Applicationshort period and the medium period that is calculated from the long-term degradation probability (See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5); 
and, in a case in which the number of state quantities is equal to or greater than the threshold, evaluate degradation of the battery based on the short-term degradation probability (See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5).  

With respect to Claim 3, 8, 13, KOLLER teaches:
wherein 
the processor is configured such that: 
once the computation model starts learning, the computation model conducts learning with training data including state quantities of a degrading battery mounted at a different vehicle that is different from an evaluation object vehicle and state quantities of an undegraded battery at the evaluation object vehicle (See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5); 
and, in accordance with progress of learning, the computation model conducts learning with state quantities of the degrading battery at the evaluation object vehicle replacing state See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5).  

With respect to Claim 4, 9, 14, KOLLER teaches:
wherein 
the processor is configured such that, in accordance with the progress of learning, the computation model conducts learning with an increased number of the state quantities of the degrading battery at the evaluation object vehicle and a decreased number of the state quantities of the undegraded battery at the evaluation object vehicle (See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5).  

With respect to Claim 5, 10, 15, KOLLER teaches:
wherein 
the processor is configured to acquire the state quantity from a sensor mounted at the vehicle (See Para 0003, 0058-0088, 0125-0128; See FIGS. 1-5).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
XIE ET AL. (US 2013/0135110) teaches ADVANCED BATTERY EARLY WARNING AND MONITORING SYSTEM;
LEE (US 2015/0301122) teaches METHOD AND APPARATUS FOR CORRECTING ERROR OCCURRING IN ESTIMATION OF BATTERY LIFE;

LEE (US 2016/0195587) teaches APPARATUS AND METHOD ESTIMATING STATE OF BATTERY PACK INCLUDING PLURAL BATTERY CELLS;
PARK (US 2017/0126027) teaches BATTERY MANAGEMENT METHOD AND APPARATUS;
SOEDA ET AL. (US 2019/0329669) teaches CONTROL METHOD, SERVER, IN-VEHICLE DEVICE, AND RECORDING MEDIUM;
HONGO (US 2016/0356856) teaches METHOD FOR ASCERTAINING STORAGE BATTERY STATE, STATE-ASCERTAINING SYSTEM, AND COMPTUER PROGRAM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864